     Case 2:17-cr-00228-KJD-NJK Document 95 Filed 02/03/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   UNITED STATES OF AMERICA,                            Case No. 2:17-cr-00228-KJD-NJK
 8                                           Plaintiff,                     ORDER
 9          v.
10   KIMBERLY JACQUEL REBETTER;
     LAMORSE COMPTON, JR.,
11
                                          Defendants.
12
13
14          Before the Court for consideration is the Order and Report and Recommendation (#91)
15   containing the findings and recommendations of Magistrate Judge Nancy J. Koppe entered
16
     December 16, 2020, recommending that Defendant Kimberly Jacquel Rebetter’s Motion for
17
     Joinder (#79 ) to Defendant Lamorse Compton Jr.’s Motion for Bill of Particulars, or in the
18
19   alternative, Motion to Dismiss (#77) be granted, and that Defendant Compton’s Motion for Bill

20   of Particulars, or in the alternative, Motion to Dismiss (#77) be denied. Defendant Compton
21   filed Objections (#92) to the report and recommendation to which the Government replied (#93).
22
            The Court has conducted a de novo review of the record in this case in accordance with
23
     28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Order and Report and
24
25   Recommendation (#91) containing the findings and recommendations of Magistrate Judge

26   Nancy J. Koppe entered December 16, 2020, should be ADOPTED and AFFIRMED. The
27   Court reviewed the Indictment and the parties’ briefing and finds that as found by the magistrate
28
     judge, the Indictment clearly alleges Defendants’ involvement in the alleged conspiracy, putting
     Case 2:17-cr-00228-KJD-NJK Document 95 Filed 02/03/21 Page 2 of 2



 1   Defendants on notice of each element of the crime, conspiracy to commit wire fraud. Further, the
 2   indictment adequately states the required mens rea. While Defendants may disagree with the
 3
     Government’s ability to prove the elements, a trial exists to put the Government to its burden.
 4
     Further, Defendant Compton’s objections reference the statute of limitations, but the Court could
 5
 6   find no points or authorities in his motion or reply raising this issue. This explains its absence

 7   from the Judge Koppe’s report and recommendation.
 8          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
 9
     Recommendation (#91) containing the findings and recommendations of Magistrate Judge
10
     Nancy J. Koppe entered December 16, 2020, are ADOPTED and AFFIRMED;
11
12          Defendant Rebetter’s Motion for Joiner (#79) to Defendant Compton’s Motion for Bill of

13   Particulars, or in the alternative, Motion to Dismiss is GRANTED;
14          Defendant Compton’s Motion for Bill of Particulars, or in the alternative, Motion to
15
     Dismiss (#77) is DENIED.
16
            Dated this 3rd day of February, 2021.
17
18
19                                                  _____________________________
                                                    Kent J. Dawson
20                                                  United States District Judge
21
22
23
24
25
26
27
28



                                                     -2-
